MEMORANDUM**
George H. Wiley appeals pro se the district court’s summary judgment in favor of defendant in his Title VTI action alleging that the Navy withdrew a provisional offer of temporary employment due to his race and in retaliation for the involvement of the Equal Employment Opportunity Commission in a prior case. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to defendant because the decision to rescind the employment offer to Wiley was made based on security clearance issues and judicial review of such decisions is precluded. See Brazil v. United States Dep’t of Navy, 66 F.3d 193, 196 (9th Cir.1995).
Whey’s contention that the denial of security clearance was a pretext for discrimination is unavailing. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th *568Cir.2001) (this Court need not “accept as true allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.